Title: To Thomas Jefferson from John Smith, 6 July 1807
From: Smith, John
To: Jefferson, Thomas


                        
                            Sir
                     
                            New Orleans July 6. 1807
                        
                        Although I am the friend of Gen. Wilkinson, I think it my duty to inform you, that it has been
                            confidently asserted to me by one of your friends & mine, since I arrived in this City & only two or three days
                            ago, that Gen. Wilkinson has been in Spanish pay for many years, & that the most unequivocal proofs of it are in the
                            hands of a few designing Federalists, who are waiting with anxious hope for the time when you may have committed your
                            reputation with the General’s and then publish the evidence of his guilt—
                        I confess Sir, that I hope better things of the General, yet I deem it advisable to give you this
                            information; for I am proud in uniting my wishes with millions, that when you are pleased to retire to private life, it
                            may be with undiminished as well as with unprecedented glory.
                        It is believed by some that a collusion with Governor Folche will be attempted. Of this you will be
                            inform’d by others more particularly—There will be a watch upon the attempt & on those who dare attempt it. Adair is
                            still here and says he waits till he learns whether Burr’s trial is postpon’d or not.
                  I have the honour to be Sir very
                            respectfully your most Ob Servt
                        
                            John Smith
                     
                        
                    